Case: 11-30227     Document: 00511893979         Page: 1     Date Filed: 06/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2012
                                     No. 11-30227
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

CARLOS HURTADO-VALOIS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:10-CR-40-2


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Carlos Hurtado-Valois has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Hurtado-Valois has filed a response. We have reviewed counsel’s brief and the
relevant portions of the record reflected therein, as well as Hurtado-Valois’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30227    Document: 00511893979      Page: 2   Date Filed: 06/20/2012

                                   No. 11-30227

      The record does reveal a clerical error in the judgment with respect to the
statute of conviction cited for count five. The judgment should be corrected to
reflect that Hurtado-Valois was convicted of illegal entry in violation of 8 U.S.C.
§ 1325. See FED. R. CRIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                        2